COLE, Judge.
Defendant, Melvin Washington, was convicted on October 14, 1971 of murder in violation of La.R.S. 14:30 and sentenced to death. In State v. Washington, 278 So.2d 484 (La.1973), the Louisiana Supreme Court held defendant’s death sentence illegal and remanded his case to the trial court where he was resentenced to life imprisonment. Defendant has now perfected an out-of-time appeal of his conviction and sentence requesting only that this court review the record for patent error. We affirm.
The only patent error revealed by our review of the record is the omission from the grand jury indictment of the statute number under which defendant was charged. However, such an omission is reversible error only if it misleads a defendant to his prejudice. See La.Code of Crim.P. art. 464; State v. Ellis, 447 So.2d 44 (La.App. 1st Cir.1984); State v. Albert, 430 So.2d 1279 (La.App. 1st Cir.), writ denied, 433 So.2d 711 (La.1983). At the time of defendant’s indictment, R.S. 14:30 was the only statute dealing with the crime of murder.1 Furthermore, it is clear from references at trial defendant was aware of the substance of the charge against him and the relevant statute. The omission of the statute number, having caused no prejudice to defendant, is not reversible error. We, therefore affirm defendant’s conviction and sentence.
AFFIRMED.
LANIER, J., concurs and assigns reasons.
CARTER, J., concurs for reasons assigned by LANIER, J.

. Defendant was indicted on July 22, 1971. Pri- or to 1973 the Louisiana Criminal Code provided only one grade of murder. The crime of second degree murder was added by Acts 110 and 111 of 1973.